DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amended claim 1 as follows:
1. (Currently Amended) A bolt connector configured to connect two bolts, the bolt connector comprising:
	a high nut that includes a female screw portion, opposite end portions of the female screw portion each being configured to receive one of the bolts; and
	two springs, each of the springs having a portion thereof inserted into a respective one of the end portions of the female screw portion and each of the springs having a portion thereof extending outside the high nut in a lengthwise direction of the high nut, wherein
	the female screw portion is formed configured to have a larger diameter than an outer diameter of the bolt, and
	each spring is formed into a shape in which the respective inserted portion of each of the springs is in contact with threads of the respective end portion of the female screw portion into which each spring configured to be in contact with a male screw portion of one of the bolts in a state in which one of the bolts or the high nut is rotated and fastened, and the bolt connector is configured so that there is still a portion of each of the springs extending outside the high nut in a lengthwise direction of the high nut in the state in which one of the bolts or the high nut is rotated and fastened.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Brantley (US 5,728,078) discloses a bolt connector (10) comprising limitations of the claimed invention, including a high nut (16) that connects two bolts (22, 24).
Brantley does not explicitly teach wherein the bolt connector comprises two springs, each spring having a portion thereof inserted into a respective one of the end portions of the female screw portion of the high nut, nor wherein each spring is formed into a shape in which the respective inserted portion of each of the springs is in contact with threads of the respective end portion of the female screw portion into which the spring portion is inserted and configured to also be in contact with a male screw portion of one of the bolts.
Grubert (US 20090317209) teaches of a bolt (10) which is received in a threaded female screw portion (8) of a component (4), wherein the bolt comprises a spring (18) that is in contact with threads (16) of the bolt and threads of the female screw portion. 
However, neither reference, nor a combination thereof teach or render obvious a bolt connector meeting all of the limitations of the claimed invention, in particular having two springs that are partially inserted into respective end portions of the high nut, with a portion of each spring extending outside the high nut in a lengthwise direction of the high nut, and configured to be in contact with a male screw portion of one of the bolts in a state in which one of the bolts or the high nut is rotated and fastened. There is not teaching, suggestion, or motivation absent Applicant’s own disclosure to modify Brantley or Grubert to have the above claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852. The examiner can normally be reached M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678